— Proceeding pursuant to CPLR article 78 to review a determination of the Board of Standards and Appeals of the City of New York, dated July 21,1981 and made after a hearing, which denied petitioner’s application for a use variance to convert an existing five-story building from a proprietary home for adults into a hotel in an R-5 district. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The Board of Standards and Appeals of the City of New York did not abuse its discretion in denying petitioner’s application for a variance (see Zoning Resolution of City of New York, § 72-21; Matter of Otto v Steinhilber, 282 NY 71). Damiani, J. P., Mangano, Gibbons and Boyers, JJ., concur.